l)ismiss and Opinion Filed December 19, 2012.




                                             In The
                                     Qtotirt of ppeat
                          jf iftl, itrict of ‘1xa at Oatta
                                      No. 05-12-00890-CR

                           DON ALFONSO WILLIAMS, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Crimin al District Court No. 7
                                   Dallas County, Texas
                           Trial Court Cause No. F11-57294-Y

                              MEMORANDUM OPINION

                           Before Justices Moseley, Francis, and Lang
                                  Opinion by Justice Moseley

       Don Alfonso Williams pleaded guilty to murder. Pursuant to a plea agreement, the trial

court assessed punishment at fifty years’ imprisonment and a $2,500 fine. Appellant waived his

right to appeal in conjunction with the plea agreement. See Blanco v. State, 18 S.W.3d 218, 219-

20 (Tex Crim. App. 2000). The trial court certified that the case involves a plea bargain and

appellant has no right to appeal. See Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005).

The State has filed a motion to dismiss the appeal for want of jurisdiction based on the plea-

bargained sentence. Appellant did not respond to the motion. Based on the record before us, we

agree we lack jurisdiction over the appeal. We grant the State’s motion to dismiss.
           We dismiss the appeal for want of jurisdiction.
                                                                                       /7,)          //fl

                                                                                   /    /1’      /     1/


                                                                          JIM MO,SELEY                                  7,
                                                                          JU.:JE
                                                                                                                   /
Do Not Publish
TEX, R. App, P. 47
I 20890 F.U05




 The dismissal of this appeal does not impact the status of the appeals in appellant’s companion cases 05-12-00888-CR and 05-12-00889-CR.
Those appeals remain pending before the Court.
                                  tourt of tppcat
                         fiftIj itritt of ZEexa at Ea1ta
                                          JUDGMENT

I)ON ALF()NSO ‘WILLIAMS, Appellant                 Appeal from the Criminal District Court
                                                   No. 7 of I)allas County, Texas (Trial Court
No. O5-l2-OOS9OCR         V.                       No. Fl l-57294-Y).
                                                   Opinion delivered by Justices Moseley,
THE STATE OF TEXAS, Appellee                       Justices Francis and Lang participating.

         Based on the Court’s   opinion   of this date, we DIS[I1SS the appeal for want of
jurisdiction.

.Judgment entered December 19. 2OI.




                                                            STlCE